*820ORDER
PER CURIAM.
Appellants, Alisa Kaye Mize (“mother”) and Paul Richardson Badolato (“father”), appeal from the judgment of the Circuit Court of St. Louis County, terminating their parental rights to their daughter (“M.D.B.”). We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.